UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1038


ALEX ABOU-HUSSEIN,

                Plaintiff - Appellant,

          v.

RAY MABUS, Secretary of the Navy,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:09-cv-01988-RMG)


Submitted:   February 24, 2011            Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Abou-Hussein, Appellant Pro Se.     John Harris Douglas,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alex Abou-Hussein appeals the district court’s order

denying relief on his Freedom of Information Act complaint.                               The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                   The

magistrate judge recommended that relief be denied and advised

Abou-Hussein that failure to file timely specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The    timely       filing     of    specific         objections         to     a

magistrate      judge’s     recommendation        is    necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties    have     been        warned    of    the        consequences           of

noncompliance.          Wright     v.    Collins,      766    F.2d       841,     845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Abou-Hussein      has   waived    appellate       review     by    failing      to    file

specific objections after receiving proper notice.                       Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented        in   the     materials

before    the   court     and   argument       would   not   aid       the    decisional

process.

                                                                                AFFIRMED



                                           2